             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


MICHAEL G.,

                       Plaintiff,
           v.                             Civil Action No.
                                          5:18-CV-0114 (DEP)

NANCY A. BERRYHILL, Acting Commissioner
of Social Security,

                       Defendant.


APPEARANCES:                        OF COUNSEL:

FOR PLAINTIFF

OLINSKY LAW GROUP                   HOWARD D. OLINSKY, ESQ.
300 S. State Street                 MATTHEW R. McGARRY, ESQ.
Suite 420
Syracuse, New York 13202

FOR DEFENDANT

HON. GRANT C. JAQUITH               SERGEI ADEN, ESQ.
United States Attorney for the      Special Assistant U.S. Attorney
Northern District of New York
P.O. Box 7198
100 S. Clinton Street
Syracuse, NY 13261-7198


DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE
                                      ORDER

      Currently pending before the court in this action, in which plaintiff

seeks judicial review of an adverse administrative determination by the

Acting Commissioner, pursuant to 42 U.S.C. '' 405(g) and 1383(c)(3), are

cross-motions for judgment on the pleadings. 1 Oral argument was

conducted in connection with those motions on December 13, 2018,

during a telephone conference held on the record. At the close of

argument, I issued a bench decision in which, after applying the requisite

deferential review standard, I found that the Acting Commissioner=s

determination did not result from the application of proper legal principles

and is not supported by substantial evidence, providing further detail

regarding my reasoning and addressing the specific issues raised by the

plaintiff in this appeal.

      After due deliberation, and based upon the court=s oral bench

decision, a transcript of which is attached and incorporated herein by

reference, it is hereby

      ORDERED, as follows:


1       This matter, which is before me on consent of the parties pursuant to 28 U.S.C.
' 636(c), has been treated in accordance with the procedures set forth in General
Order No. 18. Under that General Order once issue has been joined, an action such as
this is considered procedurally, as if cross-motions for judgment on the pleadings had
been filed pursuant to Rule 12(c) of the Federal Rules of Civil Procedure.

                                           2
      1)    Plaintiff=s motion for judgment on the pleadings is GRANTED.

      2)    The Acting Commissioner=s determination that plaintiff was not

disabled at the relevant times, and thus is not entitled to benefits under the

Social Security Act, is VACATED.

      3)    The matter is hereby REMANDED to the Acting

Commissioner, without a directed finding of disability, for further

proceedings consistent with this determination.

      4)    The clerk is respectfully directed to enter judgment, based

upon this determination, remanding the matter to the Acting Commissioner

pursuant to sentence four of 42 U.S.C. ' 405(g) and closing this case.




Dated:      December 19, 2018
            Syracuse, NY




                                      3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
MICHAEL G.,

                        Plaintiff,
vs.                                        5:18-CV-114

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                        Defendant.
------------------------------------------------------x

                 DECISION - December 13, 2018
      James Hanley Federal Building, Syracuse, New York

                  HONORABLE DAVID E. PEEBLES

          United States Magistrate-Judge, Presiding


            A P P E A R A N C E S (by telephone)

For Plaintiff:      OLINSKY LAW GROUP
                    Attorneys at Law
                    300 South State Street
                    Syracuse, New York 13202
                      BY: MATTHEW McGARRY, ESQ.
For Defendant:      SOCIAL SECURITY ADMINISTRATION
                    Office of Regional General Counsel
                    26 Federal Plaza
                    New York, New York 10278
                      BY: SERGEI ADEN, ESQ.




                 Eileen McDonough, RPR, CRR
            Official United States Court Reporter
                        P.O. Box 7367
                   Syracuse, New York 13261
                        (315)234-8546
                 Decision - 18-cv-114 - 12/13/2018                    2


1                THE COURT:   I have before me a request for judicial
2    review of a determination by the Acting Commissioner finding

3    that the plaintiff was not disabled at the relevant times

4    and, therefore, ineligible for the benefits sought.
5                The background is as follows.   The plaintiff is 47

6    years old, having been born in October of 1971.      He was 41

7    years old at the alleged onset of his disability.      He stands
8    5-foot 5-inches in height and weighs 135 pounds.

9                Plaintiff is left-handed.   He is married and lives
10   with his wife and his 17-year-old daughter -- or, daughter

11   who was 17 at the time of the hearing in this matter I should

12   add.   He has another child who is away at college.     That's at
13   page 328 of the Administrative Transcript.

14               Plaintiff and his wife live in a trailer in Homer,

15   New York.    They have six cats and three dogs.   The plaintiff
16   has primary care for the animals.     Plaintiff dropped out of

17   school in ninth grade for academic and behavioral reasons.
18   That's at page 363.      Before dropping out he repeated

19   seventh grade twice and eighth grade once.      He did achieve a

20   GED.   He also attended Tompkins County Community College for
21   two to three years but did not achieve a degree.

22               Plaintiff last worked at Walmart for two or three

23   months in 2012.    He was let go.   At the hearing plaintiff
24   testified that he was let go because he could not focus or

25   remember.    He has also worked as an elevator repair
              Decision - 18-cv-114 - 12/13/2018                   3


1    apprentice, a security guard, a construction worker, a hotel
2    maintenance worker, and in a hardware store, a Lowes to be

3    specific, as a customer service associate.

4              In 2004 the plaintiff underwent a serious accident
5    resulting in carbon monoxide poisoning.   He was sent for

6    emergent care to Upstate Medical Center where he was placed

7    in a hyperbaric chamber.   It's at 251, 270 and 362 of the
8    Administrative Transcript.   He testified that for the first

9    five years after the accident he was fine but then his short
10   term memory loss began in around 2010.

11             Plaintiff has also suffered from migraine

12   headaches, although they appear to be well controlled.
13   That's at page 253 of the Administrative Transcript.

14             Plaintiff further suffers from depression, although

15   he has not received any specialized medical treatment and has
16   not been hospitalized from the condition.    He has been

17   prescribed Lexapro in the past, although he stopped it in
18   August of 2013.   He has also been prescribed Prozac.

19             Plaintiff has treated at Upstate Hospital,

20   including with Dr. Amy Sanders, a neurologist, and Dr. Lauren
21   Warren-Faricy, a neuropsychologist.   He has also treated with

22   Family Health Network with Physician Assistant Bradley

23   Stevens, who was identified incorrectly by the Administrative
24   Law Judge as a doctor.   Also Dr. Lynn Cunningham from

25   Cortland Medical Associates.   Magnetic Resonance Imaging
                Decision - 18-cv-114 - 12/13/2018                   4


1    testing, or MRI testing, of plaintiff's brain has proven
2    unremarkable.

3                Plaintiff smokes both cigarettes and marijuana

4    daily.   That's at page 273, 316 to 318, 322 and 247.   He has
5    been told that he should quit.    That's at 255 and 273.

6                In terms of his daily activities, plaintiff takes

7    care of his animals, helps with housework, watches
8    television, drives, mows the lawn, cooks, does laundry and

9    socializes.    That's at 248 and 330.
10               Procedurally, plaintiff applied for Title II and

11   Title XVI benefits protectively on August 11, 2014, lending a

12   disability onset date of December 16, 2012.    In support of
13   those applications, plaintiff claims that he has a cognitive

14   disorder, memory problems, depression, mood swings and sleep

15   loss.    That's at page 64 and 182.
16               The hearing was conducted by Administrative Law

17   Judge Roxanne Fuller on September 20, 2016.    ALJ Fuller
18   issued a decision on January 5, 2017 finding that plaintiff

19   was not disabled at the relevant times and, therefore,

20   ineligible for the benefits sought.     That became a final
21   determination of the Agency on December 4, 2017 when the

22   Social Security Administration Appeals Council denied

23   plaintiff's request for review.
24               In her decision ALJ Fuller applied the now familiar

25   five-step test for determining disability.
              Decision - 18-cv-114 - 12/13/2018                   5


1              In that sequential test at step one ALJ Fuller
2    concluded that plaintiff has not engaged in substantial

3    gainful activity since December of 2012.   She found that his

4    work at Walmart in 2015 did not qualify as substantial
5    gainful activity.

6              At step two the ALJ concluded that plaintiff

7    suffers from severe conditions, including depression and a
8    cognitive disorder.

9              At step three she concluded that plaintiff did not
10   meet or medically equal any of the listed presumptively

11   disabling conditions set forth in the Commissioner's

12   regulations, and specifically considering listings 12.02 and
13   12.04.

14             As was noted when going through the B criteria of

15   those listings, significantly Administrative Law Judge Fuller
16   found that the plaintiff had a marked difficulty in the area

17   of concentration, persistence or pace.   At page 14 of the
18   Administrative Transcript.

19             The Administrative Law Judge then engaged in the

20   two step credibility determination in considering plaintiff's
21   subjective reports of his symptoms.

22             She then concluded that plaintiff retains the RFC,

23   or residual functional capacity, to perform a full range of
24   work at all exertional levels with the following limitations:

25   He is only able to perform simple, routine, repetitive tasks;
                 Decision - 18-cv-114 - 12/13/2018                  6


1    work in a low stress job, defined as having only occasional
2    decision-making required and only occasional changes in the

3    work setting.

4                Proceeding to step four, ALJ Fuller concluded that
5    plaintiff is not capable of performing his past relevant work

6    as a construction worker, security guard, lumber yard

7    salesperson, hotel maintenance person or elevator repair
8    helper.

9                With the assistance of testimony from a vocational
10   expert, at step five the ALJ concluded that plaintiff is

11   capable of performing work available in the national economy,

12   including in the positions of cleaner, assembler, assembler
13   II, and machine tender, and is therefore not disabled.

14               As you know, my task is limited and the test that I

15   apply is extremely deferential.    I must determine whether
16   correct legal principles were applied and the determination

17   is supported by substantial evidence.
18               Two themes appear from plaintiff's brief and

19   argument.    The first surrounds the rejection of the opinions

20   of Dr. Warren-Faricy, which are inconsistent with the RFC
21   determination.    And secondly, whether the RFC determination

22   is inconsistent with the finding at step three when

23   performing the psychiatric review technique that plaintiff is
24   markedly limited in concentration, persistence and pace.

25               I note that the plaintiff in his brief suggested
                 Decision - 18-cv-114 - 12/13/2018                   7


1    that Dr. Caldwell in her opinion ruled out cognitive
2    disorder.    It's actually not what Dr. Caldwell found.

3    Dr. Caldwell found that a cognitive disorder should be ruled

4    out.   Of course, the ALJ did conclude that plaintiff suffers
5    from a neurocognitive disorder.

6                But I have to say that although little weight was

7    given to Dr. Warren-Faricy's opinions, which are inconsistent
8    with the residual functional capacity, the explanation was

9    less than robust.    Dr. Warren-Faricy is the only acceptable
10   medical source that diagnosed the plaintiff as suffering from

11   a cognitive or neurocognitive disorder.    She is an expert in

12   the field of neurocognitive areas.     She's a neurocognitive
13   psychologist -- neuropsychologist, I'm sorry.    She

14   administered her exam which lasted 11 hours between testing

15   and interviews.    Very significant.   I'm not convinced that
16   the Administrative Law Judge's rejection of her opinions was

17   adequately explained.    True, she's not a treating source,
18   but, nonetheless, I thought there should have been more

19   discussion concerning the rejection or the providing of

20   little weight to her opinions.
21               Obviously, the parties disagree as to the

22   significance of the disconnect or alleged disconnect between

23   the step three determination, where a marked limitation was
24   found in the psychiatric review technique in concentration,

25   persistence and pace, and the RFC.     It is true that under
              Decision - 18-cv-114 - 12/13/2018                    8


1    SSR 96-8p findings consistent with the B or in connection
2    with the B criteria are not an RFC, and an RFC requires a

3    more specific and different analysis.   But, nonetheless,

4    marked is a significant category, it is not extreme, and I
5    agree with the Commissioner that it suggests that there could

6    be work to be performed.

7              Nonetheless, I think that the fact that there is
8    not a more significant limitation in the RFC to

9    concentration, persistence and pace is not supported by
10   substantial evidence and should have been.    And even with

11   moderate limitation in concentration, persistence and pace,

12   as cases cited by the plaintiff note, including Hudson and
13   Karabinas, the limitation should be expressly included in the

14   RFC, and there is support for the limitation.

15             Dr. Caldwell herself indicated that plaintiff is
16   mildly limited in this area.   At 329, 330.   Dr. Noia did not.

17   But Dr. Noia's opinion was rendered in 2010, and as it was
18   suggested, this plaintiff really did not begin to deteriorate

19   until some five years after his accident.     And according to

20   his testimony and the medical records, it appears that his
21   memory issues and his cognitive issues are on the increase,

22   and so I place less weight and stock on Dr. Noia's opinions

23   from 2010.
24             Dr. Warren-Faricy, on the other hand, her opinions

25   are much more supportive of the marked limitation on
                 Decision - 18-cv-114 - 12/13/2018                9


1    concentration, persistence and pace.    And so I thought that
2    there should have been a more comprehensive analysis of why

3    Dr. Warren-Faricy's opinions were rejected and a more

4    comprehensive analysis as to why, despite the finding at step
5    three of a marked limitation, plaintiff could, nonetheless,

6    perform competitive work as set forth in the ALJ's

7    determination.
8                So, in sum, I'll grant judgment on the pleadings to

9    the plaintiff.    I don't find persuasive evidence of
10   disability, and so I will remand the matter to the Agency for

11   further analysis and consideration without a directed finding

12   of disability.
13               Thank you both for excellent presentations.   Happy

14   holidays.

15                    *              *               *
16

17
18

19

20
21

22

23
24

25
                  C E R T I F I C A T I O N




               I, EILEEN MCDONOUGH, RPR, CRR, Official Court
Reporter in and for the United States District Court,

Northern District of New York, DO HEREBY CERTIFY that the

foregoing is a true and correct transcript produced from a
digital recording.




                           ________________________________

                           EILEEN MCDONOUGH, RPR, CRR
                           Official U.S. Court Reporter
